DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 	(1) “the tamper directly supports a filter” in claims 21 and 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “the tamper” (claim 21 at line 5 and Claim 26 at line 6) is interpreted as “tamper 34 includes perforations 34a” (paragraph 0208 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  



EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with an attorney, Thomas M. Champagne (Reg. No. 49691), on 12/21/2021.

The application has been amended as follows: 
In claim 6, line 5, “a filter” has been deleted and replaced by -- the filter --.
In claim 21, line 5, “a tamper arranged at a first end of the tamping spring;” has been deleted and replaced by -- a tamper arranged at a first end of the tamping spring, wherein the tamping spring is configured to bias the tamper such that the tamper directly supports a filter; --.
In claim 23, lines 1-3, “further comprising a filter that is configured to be held within the receptacle; wherein the tamper is configured to support the filter.” has been the filter, which is configured to be held within the receptacle. --.
 In claim 24, line 1, “The container of claim 6” has been deleted and replaced by -- the container of claim 23 --.
 In claim 26, line 6, “a tamper arranged at a first end of the tamping spring;” has been deleted and replaced by -- a tamper arranged at a first end of the tamping spring, wherein the tamping spring is configured to bias the tamper such that the tamper directly supports a filter; --.
In claim 28, line 5, “a filter” has been deleted and replaced by -- the filter --.
In claim 29, line 1, “The container of claim 16” has been deleted and replaced by -- The container of claim 28 --.



Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Muttoni (US 4,882,982).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 21 and 26, a tamper arranged at a first end of the tamping spring, wherein the tamping spring is configured to bias the tamper such that the tamper directly supports a filter. 
 

Examiner’s Comment
	The closest prior art was Muttoni. The prior art show that "a container" (fig.5), further comprising: "a receptacle" (89 pointed at the receptacle); "a cover" (88 pointed at a cover); "a tamping spring" (72); and "a tamper" (65) arranged at "a first end of the tamping spring" (top end of 72); wherein the receptacle includes: "a base" (86 pointed at the base portion), having "an interior surface" (the receptacle having interior surface for supporting items and/or fluid) and "a passageway" (86 pointed at the passageway at the base portion) in an interior area of the base, "the passageway providing fluid communication from an interior of the receptacle to an exterior of the receptacle" (86), and "a sidewall" (the receptacle is a cup shaped so that it has base and sidewall. See fig.5 for details) extending upward from the interior surface of the base, wherein "the cover is configured to sealingly engage with a top edge of the sidewall" (the cover 88 is sealing engage with the top edge of the sidewall. Please noted that fig.5 shows the upper portion of receptacle having multiple edges that engages with the cover), wherein "the cover" (88) includes "a cover opening" (63 pointed at the cover opening); wherein "the container" (fig.5) is configured to accept input fluid through "the cover opening" (86) and to provide a corresponding outflow of fluid through "the passageway" (86); wherein "the passageway allows the outflow fluid to flow from the container" (86 allows fluid to flow from the container because 86 is a drain hole) "while accommodating an outflow needle of a beverage brewer" (not positively recited); and wherein "the tamping spring" (72) is configured to be arranged with "a second end against the interior surface of the base such that the tamper is biased upward from the interior surface of the base" (col.4 at lines 40-45, i.e., a spring 72 is mounted between the membrane and the bottom to a tamper arranged at a first end of the tamping spring, wherein the tamping spring is configured to bias the tamper such that the tamper directly supports a filter.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JIMMY CHOU/Primary Examiner, Art Unit 3761